Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 recite(s) the following limitations:
“the other measurement data”, line 1.
There is insufficient antecedent basis for this limitation in the claim.

Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 states “the other measurement data is not provided by the distance measuring apparatus” (lines 1-2). What is the other measurement data and how can one measure something that is not provided.
                With respect to Claim 6: the prior art of record has not been applied due to the confusing description as stated above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (EP 3130883 A1).
             
	With respect to independent Claim 1, Park et al. disclose(s): A distance measuring apparatus (Fig. 1) comprising a housing (110 in Fig. 1) having an aperture (111 in Fig. 1); a reel assembly (162 in Fig. 3); a measuring tape having a first end configured to extend from the housing through the aperture and a second end configured to be wound on the reel assembly (paragraph [0065]), the measuring tape having distance measurement indicia [paragraph [0065]); a touch control (123 in Fig. 1), the touch control being configured send a touch control signal (Fig. 2); an audio output device (125 in Fig. 2); an audio input device (127 in Fig. 2); and processing circuitry (191 in Fig. 2) configured to: receive the touch control signal and initiate a measurement acquisition session in response to the touch control signal (Fig. 2); receive verbal measurement audio data from the audio input device (Fig. 2 and paragraph [0031]), the verbal measurement audio data comprising audio of a verbally communicated measurement (Fig. 2 and paragraph [0079]); perform a speech recognition analysis on the verbal measurement audio data to determine measurement data (Fig. 2 and paragraph [00119]); and store the measurement data in a memory device (193 in Fig. 2). 

With respect to Claim 2, Park et al. teach(es) the apparatus of independent Claim 1.  Park et al. further disclose(s): wherein the touch control, the audio output device, and the audio input device communicate with the processing circuitry via a wireless connection (Fig. 2 and paragraph [0014]).

With respect to Claim 3, Park et al. teach(es) the apparatus of independent Claim 1.  Park et al. further disclose(s): wherein the processing circuitry is housed in a mobile terminal (Fig. 2 and paragraph [0014]).

With respect to Claim 4, Park et al. teach(es) the apparatus of independent Claim 1.  Park et al. further disclose(s): wherein the processing circuitry is further configured to receive verbal measurement description audio data from the audio input device and store a version of the verbal measurement description audio data in association with the measurement data (Fig. 2 and paragraph [0031]).

With respect to Claim 5, Park et al. teach(es) the apparatus of independent Claim 1.  Park et al. further disclose(s): wherein the processing circuitry is configured to store the measurement data on a server via a network communication, wherein the measurement data is stored in association with other measurement data for a common project (Fig. 2 and paragraph [0014]).

With respect to Claim 7, Park et al. teach(es) the apparatus of independent Claim 1.  Park et al. further disclose(s): wherein the processing circuitry is further configured to transmit a user prompt requesting the verbally communicated measurement to the audio output device (Fig. 2 and paragraph [0079]).

With respect to Claim 8, Park et al. teach(es) the apparatus of Claim 7.  Park et al. further disclose(s): wherein the processing circuitry is further configured to transmit an audio version of the measurement data to the audio output device for output to the user (Fig. 2 and paragraph [00119]).

	With respect to independent Claim 9, Park et al. disclose(s): An apparatus (Fig. 1) comprising a communications interface comprising an antenna (Fig. 2 and paragraph [0014]); and processing circuitry (Fig. 2) comprising a processor (191 in Fig. 2) and a memory (193 in Fig. 2), the processing circuitry configured to: receive a touch control signal, via the antenna (Fig. 2 and paragraph [0014]), from a touch control of a measuring tape [paragraph [0065]) and initiate a measurement acquisition session in response to the touch control signal (Fig. 2); receive verbal measurement audio data from an audio input device (Fig. 2 and paragraph [0031]), the verbal  measurement audio data comprising audio of a verbally communicated measurement (Fig. 2 and paragraph [0079]);  perform a speech recognition analysis on the verbal measurement audio data to determine measurement data (Fig. 2 and paragraph [00119]) and store the measurement data in the memory (193 in Fig. 2).

With respect to Claim 10, Park et al. teach(es) the apparatus of independent Claim 9.  Park et al. further disclose(s): wherein the touch control, the audio output device, and the audio input device communicate with the processing circuitry via a wireless connection (Fig. 2 and paragraph [0014]).

With respect to Claim 11, Park et al. teach(es) the apparatus of independent Claim 9.  Park et al. further disclose(s): wherein the processing circuitry is housed in a mobile terminal (Fig. 2 and paragraph [0014]).

With respect to Claim 12, Park et al. teach(es) the apparatus of independent Claim 9.  Park et al. further disclose(s): wherein the processing circuitry is further configured to receive verbal measurement description audio data from the audio input device and store a version of the verbal measurement description audio data in association with the measurement data (Fig. 2 and paragraph [0031]).

With respect to Claim 13, Park et al. teach(es) the apparatus of independent Claim 9.  Park et al. further disclose(s): wherein the processing circuitry is configured to store the measurement data on a server via a network communication, wherein the measurement data is stored in association with other measurement data for a common project (Fig. 2 and paragraph [0014]).

With respect to Claim 14, Park et al. teach(es) the apparatus of independent Claim 9.  Park et al. further disclose(s): wherein the processing circuitry is further configured to transmit a user prompt requesting the verbally communicated measurement to the audio output device (Fig. 2 and paragraph [0079]).

With respect to Claim 15, Park et al. teach(es) the apparatus of Claim 14.  Park et al. further disclose(s): wherein the processing circuitry is further configured to transmit an audio version of the measurement data to the audio output device for output to the user (Fig. 2 and paragraph [00119]).
	With respect to independent Claim 16, Park et al. disclose(s): A method (Fig. 2) comprising a
receiving a touch control signal, via an antenna (Fig. 2 and paragraph [0014]), from a touch control of a measuring tape [paragraph [0065]) and initiate a measurement acquisition session in response to the touch control signal (Fig. 2); receiving verbal measurement audio data from an audio input device (Fig. 2 and paragraph [0031]), the verbal measurement audio data comprising audio of a verbally communicated measurement (Fig. 2 and paragraph [0079]),  performing a speech recognition analysis, using processing circuitry, on the verbal measurement audio data to determine measurement data (Fig. 2 and paragraph [00119]),; and storing the measurement data in a memory (193 in Fig. 2). 

With respect to Claim 17, Park et al. teach(es) the apparatus of independent Claim 16.  Park et al. further disclose(s): wherein the touch control, the audio output device, and the audio input device communicate with the processing circuitry via a wireless connection (Fig. 2 and paragraph [0014]).

With respect to Claim 18, Park et al. teach(es) the apparatus of independent Claim 16.  Park et al. further disclose(s): wherein the processing circuitry is housed in a mobile terminal (Fig. 2 and paragraph [0014]).

With respect to Claim 19, Park et al. teach(es) the apparatus of independent Claim 16.  Park et al. further disclose(s): wherein the processing circuitry is further configured to receive verbal measurement description audio data from the audio input device and store a version of the verbal measurement description audio data in association with the measurement data (Fig. 2 and paragraph [0031]).

With respect to Claim 20, Park et al. teach(es) the apparatus of independent Claim 16.  Park et al. further disclose(s): wherein the processing circuitry is configured to store the measurement data on a server via a network communication, wherein the measurement data is stored in association with other measurement data for a common project (Fig. 2 and paragraph [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to distance measuring apparatus: Jayanetti et al. (US 8,732,974 B2); Hoge (US 9,774,986 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
14 August 2020

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861